DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-15, 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument that the claim language as amended now specify that the management cluster and the managed clusters are not separate is persuasive.  Monaton et al teaches the management cluster managing itself as opposed to managing a separate managed cluster.  The examiner is therefore citing Chintalapati et al PN 2013/0191436 that teaches a management cluster (112) that manages a plurality of separate managed clusters (worker clusters 120) Abstract. “The system separates management and worker functionality into different clusters thus relieving the worker clusters of management overhead. In particular, the system includes a management cluster. The management cluster is configured to perform service deployment of worker nodes, service maintenance of worker nodes, service upgrade and roll-back of worker nodes, service monitoring of worker nodes, and service reporting of worker nodes. The system further includes one or more worker clusters coupled the management cluster, but separate from the management cluster.” The examiner also notes MPEP 2144.04 V. C. making separable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaton et al PN 2004/0177135 in view of Chintalapati et al PN 2013/0191436.
In regards to claims 1, 12, 20: Monaton et al teaches a system comprising: a processor (processor of the master node 1-10 figure 1, NM figure 2); and a memory (program memory 2-10) comprising instructions (program) that are executable by the processor (1-10) for causing the processor to: receive a plurality of configuration datasets (set of model configuration files (Abstract) from which it generates the first node data) from a plurality of instantiated objects (it is instantiated once the first node data is generated) in a management cluster (the master nodes manages the other nodes Para [0020]), the plurality of configuration datasets (node data) being for configuring a plurality of target objects (nodes) in a plurality of managed clusters separate from the management cluster (nodes); and configure the plurality of target objects (nodes) within each managed cluster among the plurality of managed clusters (all the other nodes) based on the plurality of configuration datasets (node data).  Monaton teaches the management function being integrated with the working function in the cluster as opposed to separate management cluster and managed clusters.  Chintalapati et al teaches “The system separates management and worker functionality into different clusters thus relieving the worker clusters of management overhead. In particular, the system includes a management cluster. The management cluster is configured to perform service deployment of worker nodes, service maintenance of worker nodes, service upgrade and roll-back of worker nodes, service monitoring of worker nodes, and service reporting of worker nodes. The system further includes one or more worker clusters coupled the management cluster, but separate from the management cluster.”  It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to separate management functions from worker functions because this would have relieved the worker clusters of management overhead.
In regards to claim 3: Monaton et al teaches configuring each node group individually (Para [0052) but does not state the nodes are configured concurrently. Both parallel and concurrent configurations are common. It would have been obvious to a person of ordinary skill in the prior art before the effective filing date of the claimed invention to configure each node concurrently because this is the simplest manner of configuring multiple nodes with different configurations.
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaton et al PN 2004/0177135 in view of Chintalapati et al PN 2013/0191436 as applied to claim 1 above, and further in view of Crawford, Jr. et al PN 2006/0`36928.
In regards to claim 2:  Monaton teaches a plurality of instantiated objects bot does not expressly state that the instantiated objects each includes a respective configuration dataset.  For configuring a respective target object.  Crawford, Jr. et al teaches “a plurality of computing containers instantiated according to the plurality of computer container definitions” (Para [0008]) and that each container has a respective configuration dataset (file) “In particular, known workload management functionality controls the dynamic allocation of resources in response to low-level parameters encoded in a respective configuration file for each managed computing container.”(Para [0012]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have each instantiated object have its own configuration dataset because this would have prevented having to configure each managed worker cluster identically.
Claims 4, 7, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaton et al PN 2004/0177135 in view of Chintalapati et al PN 2013/0191436 as applied to claim 1 above, and further in view of Goyal et al PN 2004/0243673.
In regards to claims 4, 14:  Monaton et al teaches the existence of reconfiguring (Para [0061] “configured flash archive creation process described with reference to FIG. 8 may be run again to change the content of the configuration data actions in the flash archives”) but does not state what causes reconfiguring. Goyal et al teaches events such as a node being added or failed or being removed (abstract) causing reconfiguration of the managed cluster. It would have been obvious to change Monaton et al’s configurations based on events such as adding anew node, removing anode, changing the load balance etc... of the managed cluster because these are reason for changing the configuration of nodes in a cluster.
In regards to  claims 5, 15:  Monaton et al describes a configuration file modification event (generating a first node data). It would have been obvious to include a configuration file modification event in the events causing reconfiguration because this would have assured the nodes work together as they are supposed to.
In regards to claims 7, 17: Goyal et al teaches determining if a node is “dead or removed” Para [0029][0045][O0050].
Claims 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaton et al PN 2004/0177135 in view of Chintalapati et al PN 2013/0191436 and Goyal et al PN 2004/0243673 as applied to claim 5 above, and further in view of Lahav et al PN 2019/0095263.
In regards to claim 6: Goyal et al and Monaton et al teach detecting changes in configuration but does not teach using a hash value to identify the change in the configuration. Lahav et al teaches performing hashes on configuration files (Para [0035-0036]) as well as hashing a plurality of configuration files for a cluster of computers (Para [0055]) to determine if the configuration has changed. It would have been obvious to use hash values of the configuration files because this is a common method of determining if a configuration file has changed.
In regards to claim 10: Goyal et al teaches reconfiguring and Monaton et al teaches generating a second instantiated object (node data) for a second node as well as changing the content of the configuration file.
Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaton et al PN 2004/0177135 in view of Chintalapati et al PN 2013/0191436 as applied to claim 1 above, and further in view of Yalamanchili PN 2014/0281472.
In regards to claims 8, 18: Monaton et al teaches changing configuration but does not teach changing configuration after a predefined time interval has passed. Yalamanchili teaches (Para [0049]) a CPU can profile a user’s usage and auto-reconfigure the device from a list of
available builds. Yalamanchili states “the algorithm can adjust itself to reconfigure after a duration of time or usage, which may be predetermine”. It would have been obvious to
reconfigure the cluster nodes after a predetermined time interval because this would have
prevented used nodes in the cluster from being overused and unused nodes from being
underutilized.
Claims 9, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaton et al PN 2004/0177135 in view of Chintalapati et al PN 2013/0191436 as applied to claim 1 above, and further in view of Pradhan et al PN 2017/02623346.
In regards to claims 9, 19: Monaton et al teaches using the clusters including processing user applications (Para [0036]) Monaton et al does not teach the user interface is an application programming interface. Pradhan et al teaches a distributed data monitoring and management system that can intelligently and automatically configure data access nodes to form a structure that matches the distributed storage environment. By matching the structure of the distributed storage environment (Abstract). Pradhan et al teaches (Para [0109]) the user interface may include an application program interface through which users can retrieve information. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an API because this is a standard interface for providing user requests.
In regards to claim 11: Monaton et al does not teach sensitive data with authorized access. Pradhan et al teaches a private cloud (Para [0058] including data that is protected (Para [0061][0064][0199]) such as in a VPN. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to protect for only authorized access because this would have sensitive data such as Social security numbers (Para [0243]) because this would have allowed for user privacy.
Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monaton et al PN 2004/0177135 in view of Chintalapati et al PN 2013/0191436 as applied to claim 1 above, and further in view of Crowder et al PN 2007/0191109.
In regards to claims 21-22:  While Monaton et al does not state the devices are the same type, Monaton et al does not state they are different types.  Monaton et al does teach changing configuration thus, having support for different types of target devices.  Crowder et l teaches a configuration file associated with a device providing information about several different device types (Para [0309],[0311]).  It would have been obvious to have the configuration datasets have information for at least two different type of target devices because this would have allowed the worker nodes to be made up of disparate devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187